In a matrimonial action in which plaintiff had been granted a judgment of divorce, plaintiff appeals from an order of the Supreme Court, Queens County (Lemer, J.), entered July 21, 1980, which, after a hearing, inter alia, vacated the judgment of divorce and set the matter down for trial. Order affirmed, with costs. On the record, it is clear that defendant’s consent to the settlement and her agreement to withdraw her defenses were equivocal and not based upon an informed understanding of the consequences. In view of the liberal policy regarding vacatur of default judgments in matrimonial actions (Rizzo v Rizzo, 50 AD2d 915) and the court’s inherent power, not limited by statute, to relieve a party from a judgment or order entered upon default for sufficient reason and in the interest of justice, the relief granted was not an abuse of discretion (see Government Employees Ins. Co. v Employers Commercial Union Ins. Co., 62 AD2d 123). Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.